                                                                                  Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


GARY L. LUCAS,

                  Plaintiff,

v.                                              CASE NO. 4:18cv286-RH-CAS

MARK S. INCH,

                  Defendant.

_____________________________/


                               ORDER OF DISMISSAL


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 21. No objections have been filed. The report and

recommendation correctly concludes that the Eleventh Amendment bars the

plaintiff’s claim for damages against the defendant Secretary of the Department of

Corrections in his official capacity—damages that, if awarded, would be payable

from the state treasury.

         The plaintiff has not asked for leave to amend to name any individual-

capacity defendant. This order dismisses the action without leave to amend. If the

plaintiff wishes to amend, he may move to alter or amend the judgment that will be

entered based on this order. Any motion to alter or amend on this basis unless the

Case No. 4:18cv286-RH-CAS
                                                                                 Page 2 of 2




plaintiff identifies any proposed individual defendant and sets out the defendant’s

alleged role in the violation of the plaintiff’s rights.

         IT IS ORDERED:

         1. The report and recommendation is accepted and adopted as the court’s

opinion. The defendant’s motion to dismiss, ECF No. 15, is granted.

         2. The clerk must enter judgment stating, “The plaintiff’s claims are

dismissed based on Eleventh Amendment immunity.”

         3. The clerk must close the file.

         SO ORDERED on June 29, 2019.

                                             s/Robert L. Hinkle
                                             United States District Judge




Case No. 4:18cv286-RH-CAS
